Citation Nr: 1828042	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-36 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected right wrist disability, in excess of 10 percent from January 5, 2012.

2.  Entitlement to an increased disability rating for the service-connected right ankle disability, in excess of 10 percent from January 5, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1976 to December 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2013 rating decision from the RO in Roanoke, Virginia, which denied a disability rating in excess of 10 percent for the service-connected right wrist and right ankle disabilities.  

Since issuance of the August 2016 supplemental statement of the case (SSOC) additional evidence has been received by the Board for which a waiver of RO consideration was provided at the Board hearing.  38 U.S.C. § 7105(e) (2012); 
38 C.F.R. § 20.1304 (2017).  In June 2017, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  For the rating period from January 5, 2012, the right wrist disability has been manifested by symptomatology and functional impairment characterized by pain, and painful limitation of motion, with palmar flexion to 60 degrees, dorsiflexion to 70 degrees, normal grip strength, and normal sensation.  It has not manifested as favorable ankylosis 20 to 30 degrees in dorsiflexion.

2.  For the rating period from January 5, 2012, the right ankle disability has been manifested by symptomatology and functional impairment characterized by swelling, pain, and moderate limitation of motion, with plantar flexion to 35 degrees and dorsiflexion to 15 degrees.  It has not manifested as marked limitation of motion of the right ankle, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, nor has the Veteran received an astragalectomy.

3.  For the rating period from January 5, 2012, the Veteran has a right ankle scar that is not painful or unstable, and the total area of the scar is less than 39 square centimeters (less than 6 square inches).


CONCLUSIONS OF LAW

1.  From January 5, 2012, the criteria for an increased disability rating in excess of 10 percent for the right wrist disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2017).

2.  From January 5, 2012, the criteria for an increased disability rating in excess of 10 percent for the right ankle disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271, 5270, 5272, 5273, 5274 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

As to the issues on appeal, VA issued VCAA notice in June 2012, which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The June 2012 VCAA notice letter was issued to the Veteran prior to the January 2013 rating decision denying a disability rating in excess of 10 percent for the right wrist and right ankle disabilities.  The increased rating issues were readjudicated in the September 2014 statement of the case (SOC), and the August 2016 SSOC.  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran with regard to the issues on appeal.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated with the claims file service treatment records, private treatment records, VA treatment records, the VA examination report, the June 2017 Board hearing transcript, and the Veteran's lay statements.  

VA provided examination of both ankles and wrists in August 2012.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports taken together with the other evidence of record are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examination reports reflect that the VA examiner made clinical measures and observations regarding the severity of the disability at issue, interviewed the Veteran about past and present symptomatology and functional impairment of the right wrist and right ankle disability, and reported on the relevant rating criteria.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown,  
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Increased Rating for a Right Wrist Disability from January 5, 2012

For the rating period from January 5, 2012, the Veteran is in receipt of a 10 percent disability rating for the right wrist disability under 38 C.F.R. § 4.71a, Diagnostic Code 5215, based on painful noncompensable limitation of motion of the wrist.  The Veteran is right hand dominant.

Under Diagnostic Code 5215 (limitation of motion of the wrist), a 10 percent disability rating (maximum) is warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  Diagnostic Code 5215 does not provide for a rating in excess of 10 percent.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for the wrist is extension from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 degrees, forearm supination 0 to 85 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees.

Under Diagnostic Code 5214, for ankylosis of the wrist, a 30 percent disability rating is assigned for ankylosis favorable in 20 to 30 degrees dorsiflexion of the major extremity, and a 20 percent disability rating assigned for the minor extremity; a 40 percent disability rating is assigned for any other position except favorable ankylosis for the major extremity, and a 30 percent disability rating assigned for the minor extremity; a 50 percent disability rating is assigned for unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation for the major extremity, and a 40 percent disability rating assigned for the minor extremity.  Extremely unfavorable ankylosis is rated as loss of use of hands under Diagnostic Code 5125.

Diagnostic Code 5125 provides for a 70 percent rating for loss of use of the hand (amputation) of the major extremity and a 60 percent disability rating for a minor extremity.  For VA purposes, "loss of use of a hand" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function; whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Under Diagnostic Code 5053, a minimum 20 percent rating is assigned for wrist replacement, to include chronic residuals consisting of intermediate degrees of residual weakness, pain, or limitation of motion in the affected major a major extremity; a 40 percent rating is assigned for chronic residuals consisting of severe, painful motion, or weakness in the affected major wrist; wrist replacement (prosthesis) is rated at 100 percent for one year following implantation of the prosthesis.  38 C.F.R. § 4.71a

The Veteran generally contends that currently assigned 10 percent disability rating does not adequately contemplate the severity of the right wrist disability.  Specifically, the Veteran contends that the right wrist disability has caused painful motion of the wrist, cramping and locking in the right hand, and loss of grip strength in the right hand.  See June 2017 Board hearing transcript, October 2014 VA Form 9.  

After a review of all the evidence, both lay and medical, the Board finds that for the rating period from January 5, 2012 the criteria for a disability rating in excess of 10 percent for the right wrist disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 10 percent rating is the maximum schedular disability rating for limitation of motion of the wrist under Diagnostic Code 5215.

The evidence of record during the relevant rating period reflects that the Veteran has reported an approximately 30-year history of constant, dull right wrist pain, for which he sought minimal treatment, and denied any flare-ups during the relevant rating period.  The Veteran reported managing right wrist pain with pain medication and soaking the wrist in warm water as needed.  In addition to pain in the right wrist, the Veteran has reported problems with clicking and catching of the right thumb, loss of grip in the right hand, and numbness in the right wrist.  See, for example, August 2012 VA examination report, June and July 2017 VA treatment records.  

Upon examination, the August 2012 VA examiner diagnosed residuals of a right wrist injury and assessed right wrist palmar flexion to 60 degrees and dorsiflexion to 70 degrees, with no objective evidence of painful motion and no functional loss of motion upon repetitive use testing.  The VA examiner assessed 5/5 (normal) muscle strength in flexion and extension of the right wrist, with no evidence of ankylosis.  

A June 2017 x-ray of the right wrist showed a small calcified well-corticated four-millimeter osseous density on the dorsum of the wrist at the midcarpal row and a possible remote triquetral fracture, consistent with the injury to the wrist during service.  June and July 2017 outpatient records from the McGuire VA Medical Center (VAMC) showed painful but full range of motion in the wrist with no swelling, redness or deformity.  Examination of the wrist also showed equal grip strength bilaterally; the ability to activate the anterior interosseous nerve, posterior interosseous nerve, and ulnar mid distribution without difficulty; good sensation throughout the hand; and no triggering in the right thumb.  See June and July 2017 VA treatment records.  As such, a separate compensable rating for peripheral nerve damage is not warranted under 38 C.F.R. § 4.124a, Diagnostic Codes 8514-8516.

The Board has considered whether a higher disability rating for the right wrist is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the service-connected right wrist disability has caused pain and stiffness, which have restricted overall motion. The Veteran has consistently reported chronic right wrist pain and difficulty with right wrist motion; however, as noted above, even taking into account additional functional limitation due to pain, the general lay statements, August 2012 VA examination report, and VA treatment records indicate range of motion for this period that does not more nearly approximate compensable limitation of motion or ankylosis of the wrist, to include unfavorable ankylosis limited to 20 to 30 degrees of dorsiflexion.  

For these reasons, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right wrist disability.  As such, the Board finds that a disability rating in excess of 10 percent is not warranted under DC 5214 (ankylosis of the wrist) for the right wrist disability.  For these reasons, the preponderance of the evidence weighs against a finding that the right wrist disability more closely approximated a higher disability rating than 10 percent at any point during the rating period from January 5, 2012.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07.  Further, the Veteran did not undergo a total right wrist replacement during this period; therefore, DC 5053 does not apply.

The Board has considered whether an increased disability rating was warranted at any point during the one-year period prior to January 5, 2012, the date of claim.  See Hart, 21 Vet. App. 505.  The evidence of record does not indicate that the Veteran became entitled to an increased disability rating for the right wrist disability between January 2011 and January 2012, the one-year period prior to receipt of claim for increased rating.  See 38 U.S.C. § 5110(b)(3) (2012); 38 C.F.R. 
§ 3.400(o)(2) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Increased Rating for Right Ankle Disability from January 5, 2012

The Veteran is currently in receipt of a 10 percent rating for the right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5210-5271, based on evidence of arthritis of the ankle and painful, moderate limitation of motion. 

Diagnostic Code 5010 rates traumatic arthritis, which states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a    10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

Diagnostic Code 5003 provides that when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. See 38 C.F.R. § 4.71a.

Diagnostic Code 5271 rates the limitation of motion of the ankle, and assigns a maximum 20 percent rating for marked limitation of motion, and a 10 percent rating for moderate limitation of motion.  Id.  The words "moderate," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).

The Veteran generally contends that the right ankle disability is more severe than the assigned 10 percent rating contemplates.  The Veteran reported injuring his ankle in service due to falling out a window, and stated he now has chronic pain and swelling of the right ankle, including pain with prolonged walking or standing.  The Veteran contends that he uses a cane and ankle brace for walking and climbing stairs.  See June 2017 Board hearing transcript, October 2014 VA Form 9, August 2012 VA examination report.

After review of the evidence, both medical and lay, the Board finds that for the period from January 5, 2012 the right ankle disability has been manifested by symptoms of swelling and pain, with plantar flexion to 35 degrees and dorsiflexion to 15 degrees, approximated moderate limitation of motion to warrant a 10 percent rating under Diagnostic Code 5010-5271.  The right ankle disability has not more nearly approximated marked limitation of motion of the right ankle, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, nor has the Veteran received an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  

A review of the evidence of record during the relevant rating period reflects that the Veteran has reported problems with right ankle pain, including flare ups of pain during cold weather, which he has managed with pain medication and gels and soaking the ankle in warm water as needed.  Additionally, the Veteran has used a cane and an ankle brace to assist with walking.  See, for example, August 2017 VA examination report; August 2016 and June 2017 VA treatment records.  The August 2012 VA examination report reflects that the Veteran had a remote right ankle surgery in 1980 following in-service injury, but no additional surgical intervention beyond the initial surgery.  The VA examiner diagnosed status post arthrotomy right ankle with incipient talocrural arthritis and assessed right ankle plantar flexion to 35 degrees and dorsiflexion to 15 degrees with no objective evidence of pain on motion of the right ankle and no functional loss of motion upon repetitive use testing.  The VA examiner did assess functional loss due to disturbance of locomotion and less movement than normal.  The VA examiner also assessed regular use of a cane to walk, but there was also no evidence of joint instability, ankylosis of the right ankle, localized tenderness, or pain on palpation of the joint.

In September 2012, the Veteran denied difficulty walking, joint pain and joint swelling while seeking treatment for other unrelated disorders.  VA treatment records dated September and November 2016 reflect that the Veteran reported chronic, intermittent right ankle pain but stated that the right ankle was "not bothering him today" and there was no evidence of edema in the lower extremities on examination.  A June 2017 x-ray of the right ankle showed degenerative calcifications in the lateral aspect of the talus, tibia, and medial aspect of the fibula; degenerative osteophytic changes at the tibial-talar articulations anteriorly and posteriorly; and suspected joint space effusion.  A June 2017 outpatient VA treatment record reflects that the Veteran was able to walk without a cane, although he ambulated with a slight limp.  Examination of the right ankle showed some restriction of flexion and extension due to pain, but no swelling, redness, tenderness, or deformity.  See June 2017 VA treatment record. 

As discussed above, for the rating period from January 5, 2012, the evidence of record showed plantar flexion to 35 degrees, which is only 10 degrees less than full range of motion, and dorsiflexion to 15 degrees, which is only five degrees less than full motion, which more nearly approximates moderate limitation of motion in the right ankle (10 percent).  The Board has considered whether a higher disability rating for the right ankle is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  However, even considering functional loss due to painful motion, swelling, less movement than normal, and disturbance of locomotion, the evidence reflects only 5 to 10 degrees less than full motion, including after repetitive use testing, which does not more nearly approximate "marked" limitation of motion in the right ankle under Diagnostic Code 5271.  38 C.F.R. § 4.71a.

The Board has additionally considered whether any other Diagnostic Code or separate rating would be appropriate to rate the right ankle disability during any state of the rating period from January 5, 2012.  Diagnostic Codes 5270 and 5272 focus on ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary at 86 (28th Ed. 1994)). As the medical evidence of record does not find ankylosis, nor does the Veteran contend the right ankle has ankylosis, a rating under these Diagnostic Codes is not warranted.   

Diagnostic Code 5273 addresses malunion of the os calcis and astragalus; however, the evidence of record, both medical and lay, does not show malunion of the os calcis or astragalus, and the Veteran has not undergone an astragalectomy (Diagnostic Code 5274); therefore, the Veteran is not entitled to a separate rating under those Diagnostic Codes.

While there is evidence of a right ankle surgical scar associated with the right ankle disability, the scar is not painful and/or unstable, and it does not cover an area of at least six square inches (39 square centimeters); therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right ankle scar.  See August 2012 VA examination report, June 2017 VA treatment record.  38 C.F.R. § 4.118.

For these reasons, the preponderance of the evidence weighs against a finding that the right ankle disability more closely approximated a higher disability rating than 10 percent at any point during the rating period from January 5, 2012.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07.

The Board has considered whether an increased disability rating was warranted at any point during the one-year period prior to January 5, 2012, the date of claim.  See Hart, 21 Vet. App. 505.  The evidence of record does not indicate that the Veteran became entitled to an increased disability rating for the right ankle disability between January 2011 and January 2012, the one-year period prior to receipt of claim for increased rating.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. 
§ 3.400(o)(2); Gaston, 605 F.3d at 984.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration would have been warranted for the service-connected right wrist and right ankle disabilities, for any part of the initial rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the right wrist and right ankle disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5214 and 5215, specifically provide for ratings based on ankylosis and limitation of the wrist motion (dorsiflexion and palmar flexion), including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a.  Diagnostic Codes 5010, 5262, and 5271, clearly contemplate limitation of motion, and consider functional loss due to symptoms such as pain, popping, giving way, stiffness, swelling, tenderness, and decreased speed of joint motion.  See Diagnostic Code 5271; 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, at 204-07. 

The right wrist disability has been manifested by painful noncompensable motion, with palmar flexion to 60 degrees, dorsiflexion to 70 degrees.  Although the Veteran has reported loss of grip in the right hand, which was not show by the evidence, the schedular rating criteria also contemplates loss of reflexes, sensory disturbance, constant and dull pain, muscle atrophy, neuralgia and neuritis of the affected nerves.  See 38 C.F.R. § 4.123, 4.124, 4.124a, Diagnostic Codes 8514-8516.  The right ankle disability has manifested by swelling, pain, and moderate limitation of motion, with plantar flexion to 35 degrees and dorsiflexion to 15 degrees, and use of a cane and ankle brace to walk.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the right disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record reflects that the Veteran is currently unemployed.  See June 2017 Board hearing transcript.  However, neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  Rice, 22 Vet. App. 447.  Accordingly, the Board concludes that a claim for a TDIU has not been raised by the record.


ORDER

An increased disability rating for the right wrist disability, in excess of 10 percent from January 5, 2012, is denied.

An increased disability rating for the right ankle disability, in excess of 10 percent from January 5, 2012, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


